Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because it recites ‘machine readable medium’ without explicitly excluding transitory media. It is further suggested that the ‘machine readable medium’ be further modified by ‘non-transitory’.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Agrawal US20180306609 discloses a method of automatically training a sensor node to detect anomalies in an environment, the method comprising: receiving at the sensor node (computing system 104 of fig. 1A and ¶56) an indication to initiate training by the sensor node to detect anomalies in the environment based on sensor data generated by a sensor (sensors 110 of fig. 1 and ¶56) is operable to detect sensor signals from the environment; after training is initiated, the sensor node automatically training a model (virtual sensor 118 of fig. 1 and ¶s56,57) to detect anomalies in the environment, wherein such training is based on the sensor data; and after the model is trained, executing by the sensor node the model to detect anomalies in the environment (Disclosed in fig. 1B and ¶58 is “the virtual sensor 118 monitors for the occurrence of the event that the virtual sensor 118 was trained to detect from the data feed transmitted by the correlated sensors 110 of the sensor assembly 102 to the computer system 104. The virtual sensors 118 can thus detect actions or events directly and/or indirectly (i.e., without requiring that a sensor 110 be physically connected or otherwise associated with the object or person being sensed) by being trained to correlate stimuli detected by the sensors 110 incorporated within the sensor assembly 102 with the occurrences of the particular events”).
	However Agrawal fails to disclose sensor that resides on such sensor node or training a model that resides on the sensor.
	Therefore claim 1 is allowed with associated dependent claims. 
Independent claim 11 include the limitation analogous to those of claim thus similarly indicated as allowable. Claim 19 would also be allowable if 35 USC 101 rejection is overcome. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685